Citation Nr: 1123890	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-05 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for chronic myeloid leukemia. 


REPRESENTATION

Appellant represented by:	Michael J. Mooney, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran served on active duty from January 1962 to May 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim of entitlement to service connection for chronic myeloid leukemia.  


FINDINGS OF FACT

1.  The Veteran did not have service in the Republic of Vietnam.

2.  The Veteran's chronic myeloid leukemia is not related to his service.


CONCLUSION OF LAW

Chronic myeloid leukemia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The Veteran asserts that service connection is warranted for chronic myeloid leukemia.  Specifically, he appears to indicate that he set foot in Vietnam while on duty with the U.S.S. Vance, that he should therefore be presumed to have been exposed to Agent Orange, and that service connection for is the claimed condition is warranted as due to exposure to Agent Orange.  

The Board will first address the Veteran's claim of service in Vietnam.

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service.

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e). 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service in the Republic of Vietnam for the purpose of the application of the presumption includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

An opinion of the General Counsel for VA states that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997).  In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit upheld VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) to require a servicemember's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  

The Secretary of the Department of Veterans Affairs, under the authority granted by the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for conditions that include leukemia (other than chronic lymphocytic leukemia).  See Health Outcomes Not Associated with Exposure to Certain Herbicide Agents, 72 Fed. Reg. No. 32,395 (June 12, 2007).   

In his claim (VA Form 21-526), received in August 2007, the Veteran indicated that he had service in Vietnam between 1964 and 1966; no more specific details were provided.  

The Veteran's discharge (DD Form 2214) shows that he was awarded the Armed Forces Expeditionary Medal (Viet Nam), and that he had two years and eleven months for foreign and/or sea service.  The related civilian occupation to his military specialty (which was listed only as "YN-0000") (yeoman) was listed as "clerk general office."  

The Veteran's personnel file has been obtained.  His personnel file indicates the following: he served aboard the U.S.S. Leonard F. Mason (DD 852) (destroyer) from November 1963 to October 1964, and the U.S.S. Vance DER 387 (destroyer escort) from November 1964 to April 1966.  He was awarded the AFEM (Viet Nam) for service aboard the Mason beginning in August 1964, with no ending date listed.  

In October 2007, the National Personnel Records Center (NPRC) stated that it was unable to verify whether or not the Veteran had in-country service in the Republican of Vietnam.  The NPRC stated that the Veteran was shown to have served aboard the U.S.S. Mason when it was in the official waters of the Republic of Vietnam from: August 6, 1964 to August 26, 1964; and from October 6, 1964 to October 27, 1964; and aboard the U.S.S. Vance when it was in the official waters of the Republic of Vietnam from: May 16,1965 to June 7, 1965, and from June 28, 1965 to July 3, 1965.  

The Veteran has submitted a lay statement from J.B., dated in January 2009, in which the author asserts that he served with the Veteran aboard the U.S.S. Vance, and that the Veteran was with him on "the island of Hon Dau, South Vietnam" on March 9, 1966.  

The Veteran has submitted a "plan of the day" (POD) from the U.S.S. Vance, dated March 2, 1966, which states that personnel not involved in boarding or search parties or armed guards associated therewith may wear swimming trunks or shorts and shower shoes.  The POD states that hostile fire pay had been authorized for the crew for the months of January and February, and that all personnel involved in boarding junks should wear bullet-proof jackets.  

The Board finds that service in Vietnam is not shown.  The Veteran's MOS was yeoman.  He is shown to have served aboard two ships that were in the official waters of the Republic of Vietnam, at various times between 1964 and 1965.  However, the Veteran's service records contain nothing to show that the conditions of his service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In this regard, the NPRC's report indicates that the Vance was not in the official waters of the Republic of Vietnam on the date of the POD, and the POD does not otherwise show that the conditions of the Veteran's service involved duty or visitation in the Republic of Vietnam.  Finally, although the Veteran received the Armed Forces Expeditionary Medal (Viet Nam), this was in association with service aboard the Mason, the Veteran has not claimed that he set foot in Vietnam in association with service aboard this ship, and the criteria for receipt of this award did not require duty or visitation in the Republic of Vietnam.  See Department of Defense Manual of Military Decorations & Awards, DoD 1348.33-M, C6.5 at 48 (September 2006).  Finally, the Board has considered the lay statement of J.B., however, this statement is unaccompanied by any other indicia of reliability, and it is not in accord with the October 2007 report from the NPRC (which does not show that the Vance was in official waters of the Republic of Vietnam on that date), nor is it corroborated by any other evidence of record.  Given the foregoing, and when considered with the other evidence of record, the Board finds that the evidence is insufficient to show duty or visitation in the Republic of Vietnam, and that such service is not shown for the purposes of the regulation governing the presumption of service connection for certain diseases due to herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Veteran is not shown to have service involving duty or visitation in the Republic of Vietnam.  See VAOPGCPREC 27-97.      

In summary, the Veteran is not shown to have had qualifying service in the Republic of Vietnam, nor is he shown to have been exposed to Agent Orange.  Accordingly, the laws pertaining to veterans who have been exposed to Agent Orange are not applicable, and service connection may not be granted on this basis.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e); VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 7-93, 59 Fed. Reg. 4752 (1994).  

Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be presumed for certain chronic diseases, including leukemia, that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

The Veteran's service treatment records do not show treatment for, or a diagnosis of, chronic myeloid leukemia.  The Veteran's separation examination report shows that his endocrine system was clinically evaluated as normal.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 2002 and 2010.  This evidence shows that the Veteran was treated for chronic myeloid leukemia beginning in 2002.  

The Board finds that the claim must be denied.  The Veteran was not treated for chronic myeloid leukemia during service, nor was this condition noted upon separation from service.  Therefore, chronic myeloid leukemia is not shown during service.  See 38 C.F.R. § 3.303(a).  As for the post-service medical evidence, the earliest medical evidence of chronic myeloid leukemia is dated in 2002.  This is about 35 years after separation from service, and this period without treatment weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, there is no medical evidence to show that chronic myeloid leukemia was manifest to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  In summary, the evidence does not show that the Veteran has chronic myeloid leukemia that is related to his service, and the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

In reaching this decision, the Board has considered letters from Dr. P.S., dated in October 2007, and Dr. A.P., dated in December 2009.

With regard to Dr. P.S.'s letter, he states, "This is to certify that [the Veteran] is diagnosed as having CML (chronic myelogenous leukemia) and was exposed to Agent Orange while in Vietnam.  There might be a causal relationship and it warrants further investigation."  

In Dr. A.P.'s letter, he states, "[The Veteran] is a Vietnam Veteran who was exposed to herbicides/agent orange.  After some 30 years, being exposed to herbicides/agent orange, the patient was diagnosed with CML in 2002.  He has been followed by our practice since that time.  It is likely than not that the patient's CML is due to his exposure to herbicides/agent orange."  

However, these opinions indicate that the Veteran began treatment for CML no earlier than 2002 (i.e., about 35 years after separation from service), and neither opinion is shown to have been based on a review of the Veteran's C-file, or any other detailed and reliable medical history.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value due to a lengthy time period between service and the date of the opinion).  These opinions are no more than three sentences long, and they are essentially bare conclusions that are afforded little probative value, as they are unaccompanied by discussion, explanation, or citation to clinical findings during service, or a more than a bare rationale.  Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In particular, the Board has determined that the evidence is insufficient to show duty or visitation in Vietnam, and neither of these opinions gives any indication of the bases for their conclusions that the Veteran was exposed to Agent Orange during service.  When read in context, these opinions are "by history" only, they are unsupported by the record, and they warrant no probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  Therefore, these opinions are not sufficiently probative to warrant a grant of the claim.  

The Veteran has provided a copy of an award of VA benefits under 38 U.S.C.A. § 1805 (West 2002), dated in February 2009, from the Denver RO, presumably as evidence that he should be determined to have been exposed to Agent Orange during service.  Under 38 U.S.C.A. § 1805, VA shall pay a monthly allowance, based upon the level of disability, to or for a child who has been determined to be suffering from spina bifida and who is a child of a Vietnam veteran.  See also 38 C.F.R. § 3.814(a) (2010).  The February 2009 decision states that a website showed that in mid-1966, the U.S.S. Vance (DER 387) had participated in "Operation Masher," which was "an amphibious operation designed to clear northern Bin Dinh province of Viet Cong insurgents," and that, "It is shown that the U.S.S. Vance was an amphibious vessel."  

This decision is insufficient to show duty or visitation in Vietnam.  The conclusions in the February 2009 Denver RO decision are contrary to the findings in the October 2007 NPRC report, which does not show that the Vance was in the official waters of the Republic of Vietnam in mid-January 1966.  Furthermore, contrary to the finding that the Vance was "an amphibious vessel," the Vance is shown to be a destroyer escort ("DER").  Finally, the Denver RO's finding that the Vance "participated" in "an amphibious operation" is simply too vague in its terms.  It does not contain sufficient detail to indicate that any member of the crew set foot aboard land, or otherwise fulfilled the criteria of "duty or visitation in Vietnam."  See also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525) (service aboard a ship, even a ship in close proximity to the Republic of Vietnam, nevertheless fails to warrant application of the presumption of herbicide exposure).  In summary, as previously discussed, the evidence does not show that the Veteran had duty or visitation in Vietnam.  

The Board acknowledges that the Veteran has submitted a copy of a Board decision pertaining to another Veteran, dated in August 2008, which he contends supports his claim.  The Board first notes that prior Board decisions have no precedential value.  See 38 C.F.R. § 20.1303 (2010).  In addition, the facts of that decision are significantly distinct from those of this case.  Specifically, that case involved a Veteran who was shown to have duty or visitation in Vietnam, such that he was presumed to have been exposed to Agent Orange.  As such, it is not probative of the Veteran's claim.  See generally Sacks v. West, 11 Vet. App. 314 (1998).  

Finally, the Board has considered a number of articles submitted by the Veteran in support of his claim.  These articles discuss a conflict between a captain of the Vance and a journalist, and general health issues relating to exposure to Agent Orange.  One article specifically notes that a conclusion about a causal relationship between exposure to Agent Orange and leukemia could not be made.  However, the Veteran has not been found to have been exposed to Agent Orange, and the Board finds that the cited material is insufficiently probative of the Veteran's claim.  Therefore, this evidence does not provide probative evidence showing duty or visitation in Vietnam, or medical evidence demonstrating a causal relationship between this Veteran's service and the claimed disorder.  See e.g., Sacks v. West, 11 Vet. App. 314 (1998).  Accordingly, the Veteran's claim must be denied.  

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The issue on appeal is based on the contention that chronic myeloid leukemia was caused by service that ended in 1966.  The Veteran has not asserted that he had any relevant symptoms during service, or prior to 2002.  His assertions are competent evidence to show that he experienced relevant symptoms as of 2002.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

However, competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; if the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Board finds that the lay testimony is insufficiently probative to warrant a grant of the claim.  The Veteran does not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis of chronic myeloid leukemia, or to state whether this condition was caused by his service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this regard, while the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions does not render his statements incredible in and of itself, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of a veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition).  In this case, the Veteran's service treatment reports do not show any relevant treatment.  The post-service medical records do not show any relevant treatment prior to 2002, the Veteran is not shown to have duty or visitation in Vietnam, and there is no competent, probative evidence of a nexus between the claimed condition and the Veteran's service.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has chronic myeloid leukemia that is related to his service.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in September 2007.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's service personnel file, and his VA and non-VA medical records.  

The Veteran has not been afforded an examination, and an etiological opinion has not been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

In this case, the service treatment records do not show any relevant treatment, and the Veteran is not shown to have duty or visitation in Vietnam, therefore he is not shown to have been exposed to herbicides during service.  To the extent that he has submitted two opinions asserting such exposure, these opinions have not been afforded any probative value (discussed supra).  Chronic myeloid leukemia is first shown about 35 years after separation from service, and there is no competent, probative evidence to show that this condition is related to his service.  Given the foregoing, the Board finds that the standards of McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) (2010); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Simply stated, the Board finds that the service and post-service medical record provides evidence against this claim.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  








ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


